DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE and amendment filed 29 September 2022.
Claims 1-21 are pending. Claims 1, 10, and 13 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite transmitting messages between devices. 
With regard to independent claims 1, 10, and 13, the limitations of receiving a message with an action and communication of the action, is a process that, under its broadest reasonable interpretation, is a method of organizing human activities but for the recitation of generic computer components. That is, other than reciting “a virtual assistant” and “a second virtual assistant” nothing in the claim elements preclude the step from being performed by two human assistants relaying messages. Specifically, “receiving… a message associated with a task,” “determining, based on the task, capabilities,” “communicating the message associated with the task,” and “perform the task” are limitations that can be implemented as human activities. Similarly, the limitation of “store the message” can be equated to a first human assistant recording a message on a piece of paper before communicating the message to the second human assistant. Accordingly, the claims recite an abstract idea.
Further, the judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – using a first and second virtual assistant and determining capabilities based on inputs/outputs of a device. These steps are recited at a high-level of generality and perform generic computer functions such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Regarding dependent claims 2-9, 11-12, and 14-15, these claims recite limitations including transmitting the message to a device for action (claims 2, 11, and 14), receiving a request for a message and transmitting the message (claims 3, 12, 15), communicating the message to a dispatcher (claim 4), receiving information from a dispatcher (claim 5), receiving confirmation from a dispatcher regarding an action to be performed (claim 6), receiving a message from an assistant (claim 7), receiving a message from a device (claim 8), a message in a specific message format (claim 9), communicating a message based on location (claim 16), context (claim 17), subscription (claim 18), notify (claim 19), identify a best device (claim 20), and using an intermediary (claim 21). Each of these claims recite concepts directed toward organizing human activities but for the recitation of generic computer components. Accordingly, these claims also recite an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bodart et al. (US 2007/0043687, published 22 February 2007, hereafter Bodart) and further in view of Nitz et al. (US 10204627, filed 14 August 2013, hereafter Nitz) and further in view of Djugash et al. (US 9586318, patented 7 March 2017, hereafter Djugash) and Morimoto (US 2009/0291966, published 12 November 2009).
As per independent claim 1, Bodart discloses a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device, cause the electronic device to receive from a virtual assistant a message associated with an action (paragraph 0074).
communicate the message associated with the task to a second interface associated with a second electronic device (paragraph 0074: Here, a virtual assistant sends commands to a second device (console) to control home automation system)
Bodart fails to specifically disclose storing the message and wherein the second interface is a second virtual assistant. However, Nitz, which is analogous to the claimed invention because it is directed toward communication between multiple virtual assistants, discloses wherein the second interface is a second virtual assistant (Figure 8). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Nitz with Bodart, with a reasonable expectation of success, as it would have enabled a user to communicate information to various virtual assistants. This would have allowed for a user to remotely perform processing at various devices.
Additionally, Bodart fails to specifically disclose communicating the message associated with a task to be performed based on one or more capabilities of the device. However, Djugash, which is analogous to the claimed invention because it is directed toward delegating tasks, discloses determining the capabilities of the device and assigning tasks based upon device capabilities (claim 7). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Djugash with Bodart, with a reasonable expectation of success, as it would have allowed for assigning tasks based upon device capabilities. This would have allowed a user to only delegate tasks to device capable of performing the task, thereby preventing incapable devices from receiving tasks. This would have allowed a user to conserve time/processing power as only appropriate devices would receive the task to perform.
Additionally, Bodart fails to specifically disclose determining, based on the task, one or more capabilities of a second electronic device, wherein the one or more capabilities are based on inputs and outputs of the second electronic device and in accordance with communicating the message to the second virtual assistant, cause the second electronic document to perform the task. However, Morimoto, which is analogous to the claimed invention because it is directed toward delegating processes by a workflow manager, discloses determining, based on the task, one or more capabilities of a second electronic device, wherein the one or more capabilities are based on inputs and outputs of the second electronic device and in accordance with communicating the message to the second virtual assistant, cause the second electronic document to perform the task (Figures 11-12; paragraphs 0013 and 0062-0067). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Morimoto with Bodart, with a reasonable expectation of success, as it would have allowed a user to delegate tasks based upon the ability to perform the task. This would have provided the user with an efficient workflow, as only devices capable of performing an operation would be delegated the operation. This would have saved both time and processing resources.
Further, Bodart fails to specifically disclose storing a message. However, the examiner takes official notice that storing a message, for example, while transmitting the message, was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Bodart, with a reasonable expectation of success, as it would have enabled a user to store commands submitted to a device, such as a home automation system. This would have enabled the user to review the commands submitted to their home automation system.
As per dependent claim 2, Bodart, Nitz, Djugash, and Morimoto disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Bodart disclose wherein the instructions to cause the electronic device to communicate the message to a second electronic device associated with the action further comprises instructions to cause the electronic device to transmit the message to a second electronic device associated with the task (paragraph 0074).
As per dependent claim 3, Bodart, Nitz, Djugash, and Morimoto disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Nitz discloses instructions to cause the electronic device to:
receive a request for the message from a second electronic device associated with the task (Figures 7 and 9; column 20, lines 5-25)
in accordance with receipt of the request, transmit the message to the second electronic device associated with the task (Figures 7 and 9; column 20, lines 5-25)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Nitz with Bodart, with a reasonable expectation of success, as it would have enabled a user to communicate information to various virtual assistants. This would have allowed for a user to remotely perform processing at various devices.
As per dependent claim 4, Bodart, Nitz, Djugash, and Morimoto disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bodart discloses wherein the second electronic device is a dispatcher, wherein the instructions to cause the electronic device to communicate the message to a second electronic device associated with the task further comprise instructions to cause the electronic device to communicate the message to the dispatcher (Figure 11; paragraph 0074: Here, the home automation system is a dispatcher to forward commands to lights and air conditioners).
As per dependent claim 6, Bodart, Nitz, Djugash, and Morimoto disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Bodart fails to specifically disclose responsive to communication of the message to the dispatcher, receive confirmation from the dispatcher related to performance by at least one actuator associated with the dispatcher of at least one task associated with the message. 
However, the examiner takes official notice that performing a task by an actuator responsive to a message was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Bodart, with a reasonable expectation of success, as it would have allowed for a user to control an actuator via a virtual assistant. This would have allowed the user to schedule and control a device in order to provide a convenient user experience.
As per dependent claim 7, Bodart, Nitz, Djugash, and Morimoto disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bodart discloses instructions to cause the electronic device to receive a message from at least one additional virtual assistant, each message associated with a task (paragraphs 0028-0030).
Further, Bodart fails to specifically disclose storing a message. However, the examiner takes official notice that storing a message, for example, while transmitting the message, was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Bodart, with a reasonable expectation of success, as it would have enabled a user to store commands submitted to a device, such as a home automation system. This would have enabled the user to review the commands submitted to their home automation system.
As per dependent claim 8, Bodart, Nitz, Djugash, and Morimoto disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bodart discloses instructions to cause the electronic device to receive a message from at least one additional electronic device, each message associated with a task (paragraphs 0028-0029).
Further, Bodart fails to specifically disclose storing a message. However, the examiner takes official notice that storing a message, for example, while transmitting the message, was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Bodart, with a reasonable expectation of success, as it would have enabled a user to store commands submitted to a device, such as a home automation system. This would have enabled the user to review the commands submitted to their home automation system.
As per dependent claim 9, Bodart, Nitz, Djugash, and Morimoto disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bodart discloses wherein at least one message is in SMS format (paragraph 0034).
With respect to claims 10-12, the applicant discloses the limitations substantially similar to those in claims 1-3, respectively. Claims 10-12 are similarly rejected.
With respect to claims 13-15, the applicant discloses the limitations substantially similar to those in claims 1-3, respectively. Claims 13-15 are similarly rejected.
As per dependent claim 20, Bodart, Nitz, Djugash, and Morimoto disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bodart fails to specifically disclose before communicating the message associated with the task to the second virtual assistant associated with the second electronic device, determine the second electronic devices is a best device to perform the task. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to delegate tasks/processes to devices that are best capable of performing a task. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Bodart, with a reasonable expectation of success, as it would have allowed a user to delegate processes to devices capable of performing the task. This would have provided the user with the knowledge that the task is capable of being performed at an assigned device, thereby avoiding unnecessary delays by providing a task to a device incapable of performing the task.
As per dependent claim 21, Bodart, Nitz, Djugash, and Morimoto disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bodart fails to specifically disclose wherein the second virtual assistant does not communicate with the virtual assistant and the virtual assistant does not directly communicate with the second virtual device. However, the examiner takes official notice that using an intermediary between devices to maintain confidentiality and security was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Bodart, with a reasonable expectation of success, as it would have allowed for an intermediary to maintain confidentiality and security between devices.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bodart, Nitz, Djugash, and Morimoto and further in view of Piernot et al. (US 2015/0348548, filed 30 September 2014, hereafter Piernot).
As per dependent claim 5, Bodart, Nitz, Djugash, and Morimoto discloses the limitations substantially similar to those in claim 4, and the same rejection is incorporated herein. Bodart fails to specifically disclose responsive to communication of the message to the dispatcher, receive information from the dispatcher related to at least one sensor associated with the dispatcher. 
However, Piernot, which is analogous to the claimed invention because it is directed toward using a virtual assistant for sensing, discloses receiving information from the dispatcher related to at least one sensor associated with the dispatcher (paragraphs 0028-0029). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Piernot with Bodart, with a reasonable expectation of success, as it would have enabled a user to utilize sensors. This would have provided sensor feedback to the virtual assistant based upon user interactions.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bodart, Nitz, Djugash, and Morimoto and further in view of Shaffer et al. (US 2011/0179387, published 21 July 2011, hereafter Shaffer).
As per dependent claim 16, Bodart, Nitz, Djugash, and Morimoto disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bodart fails to specifically disclose wherein the electronic device communicates the message associated with the task to the second virtual assistant associated with the second electronic device based on the location of the second electronic device. However, Shaffer, which is analogous to the claimed invention because it is directed toward delegating actions based on a device location, discloses delegating actions based on a device location (Figures 6A-6B; paragraph 0062). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Shaffer with Bodart, with a reasonable expectation of success, as it would have enabled a user to delegate processing based on device location. This would have enabled a user to perform processing based upon an area in which tasks can be performed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bodart, Nitz, Djugash, and Morimoto and further in view of Park et al. (US 2014/0163976, published 12 June 2014, hereafter Park).
As per dependent claim 17, Bodart, Nitz, Djugash, and Morimoto disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bodart fails to specifically disclose wherein the electronic device communicates the message associated with the task to the second virtual assistant associated with the second electronic device based on the context of the second electronic device. However, Park, which is analogous to the claimed invention because it is directed toward context awareness in assigning actions, discloses performing context aware assignment of actions (paragraph 0034). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Park with Bodart, with a reasonable expectation of success, as it would have allowed for performing actions based upon context. This would have provided the user with the advantage of performing actions based upon the ability of the device to perform the action based upon a user-defined context.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bodart, Nitz, Djugash, and Morimoto and further in view of Chong (US 2015/0262443, published 17 September 2015).
As per dependent claim 18, Bodart, Nitz, Djugash, and Morimoto disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bodart fails to specifically disclose wherein the second electronic device is subscribed to the electronic device for the task. However, Chong, which is analogous to the claimed invention because it is directed toward a device subscribing to actions, discloses wherein the second electronic device is subscribed to the electronic device for the task (claim 6). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Chong with Bodart, with a reasonable expectation of success, as it would have enabled a device to access tasks to be performed. This would have allowed for offloading processing from a first device to a second device that is specifically requesting tasks to perform, thereby conserving processing power and time at the first device.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bodart, Nitz, Djugash, Morimoto, and Chong and further in view of Borzycki et al. (US 2014/0108792, published 17 April 2014, hereafter Borzycki).
As per dependent claim 19, Bodart, Nitz, Djugash, and Morimoto, and Chong disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bodart fails to specifically disclose transmitting a notification to the second electronic device, wherein the notification informs the second electronic device that the message associated with the task has been received at the electronic device. However, Borzycki, which is analogous to the claimed invention because it is directed toward managing tasks within a workflow, discloses transmitting a notification to the second electronic device, wherein the notification informs the second electronic device that the message associated with the task has been received at the electronic device (claim 7). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Borzycki with Bodart, with a reasonable expectation of success, as it would have enabled efficient processing in a workflow. Notifying the device that a message, relating to a task to be performed, would have allowed the device to perform that task. This management would have enabled for offloading processing to devices while maintaining efficient processing of tasks. This would have conserved both processing power at a first device while maintaining efficient processing time.

Response to Arguments
Applicant’s arguments, with respect to the rejection of claims under 35 USC 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Bodart, Nitz, Djugash, and Morimoto.

Applicant's arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.
The applicant argues that the “claim creates a modular system that allows virtual assistants to communicate with one another without knowledge of each other (page 8)” and that the claim includes a “blackboard device” that “actively determines capabilities of devices, and the message is communicated to the second virtual assistant (page 9).” However, it is noted that the claim does not recite such a limitation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Instead, the claim recites “determining, based on the task, one or more capabilities of a second electronic device, wherein the one or more capabilities are based on inputs and outputs of the second electronic device (claim 1, lines 6-8).” As disclosed in the rejection, this limitation is recited at a high level of generality and amounts to no more than mere instructions to apply the exception using generic computer components. The examiner recommends amending the claims to recite specific components of the blackboard device and the interaction between the device, the received inputs/outputs of the second electronic device, and details of the determination of the device capabilities of the second electronic device. Such specificity would cause the component to no longer be recited at a high level of generality capable of being performed by generic computer components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144